Title: To James Madison from Louis-André Pichon, 17 July 1801 (Abstract)
From: Pichon, Louis-André
To: Madison, James


17 July 1801, Georgetown. Since returning to the capital he has called at the Treasury Department in order to follow up on JM’s letter of 12 June. Understands second paragraph of that note officially released funds belonging to French citizens deposited earlier in French consular offices and then seized by U.S. during undeclared war. In his letter of 18 May he had requested such release in general and, in particular, the return of loan office certificates that Létombe had established in 1798 through Clement Biddle. Has learned that these certificates have been liquidated, yielding $11,022 in cash and $6,900 in treasury bonds at 3 percent interest. Reports that the treasury secretary will restore the $6,900. The sum of $11,000 was to be reserved, said Gallatin, according to JM’s direction and the decision of the French government, to be used eventually as payment toward the $15,000 claim against France for advances made to refugees from Saint-Domingue in 1794. Learns from secretary of treasury that JM believes Pichon’s letter of 18 June agrees to that plan. Objects that his letter was meant only to acknowledge the French debt to the U.S. and intention to pay U.S. for all advances. Having found in second paragraph of JM’s letter a general release of all French funds, Pichon never suspected a continued sequestration of part of the money. Requests JM to reread his letter. Argues that both $11,000 and $6,900 are private French property, which U.S. should not hold to apply against debts owed by French government; nor is there any reason for U.S. to keep cash while returning bonds, since both assets are of the same origin. Hopes that this clarification will persuade JM to remove obstacles preventing full repayment.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:245–46). RC 4 pp.; written in French; in a clerk’s hand, signed by Pichon; docketed by Wagner as received 18 July.


